Citation Nr: 0909356	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lump in the 
testicles, to include stomach pain.  

2.  Entitlement to service connection for a cervical spine 
condition, claimed as a pinched nerve.  

3.  Entitlement to service connection for deep vein 
thrombosis of the lower left extremity.  

4.  Entitlement to an increased rating for mechanical low 
back pain with disc space narrowing and spurs, history of 
lumbar strain, including radiculopathy to the right lower 
extremity prior to June 6, 2006; evaluated as 20 percent 
disabling prior to November 7, 2005; 40 percent disabling 
from November 7, 2005 to June 6, 2008; and 20 percent 
disabling since that date. 

5.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar radiculopathy of the right lower 
extremity, currently rated as 20 percent disabling.  

6.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to September 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002, August 2004, and August 
2006 rating determinations of the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  

With regard to the Veteran's lumbar disc disease, the Board 
notes that in the November 2002 rating determination, the RO 
increased the Veteran's disability evaluation for mechanical 
low back pain with x-ray evidence of disc space narrowing and 
spurs; history of lumbar strain from 10 to 20 percent.  

On March 25, 2004, the Veteran underwent lumbar surgery.  In 
an August 2006 rating determination, the RO assigned a 
temporary total disability evaluation from March 25, 2004, to 
June 1, 2004.  The RO then assigned a 20 percent disability 
evaluation for status post lumbar strain, lumbar disc disease 
and lumbar degenerative arthritis with sensory lumbar 
radiculopathy to the right lower extremity.  In the same 
rating determination, the RO increased the lumbar spine 
disability to 40 percent as of November 7, 2005, 

In an October 2008 rating determination, the RO granted 
service connection for lumbar radiculopathy of the left lower 
extremity and assigned a 10 percent disability evaluation.  
As a result of the grant of the left lower extremity 
radiculopathy, the RO reclassified the Veteran's disability 
evaluations and assigned separate 20 percent disability 
evaluations for status post lumbar strain, lumbar disc 
disease and lumbar degenerative arthritis; and lumbar 
radiculopathy of the right lower extremity, with effective 
dates of June 8, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Bord notes that in a September 2008 outpatient treatment 
record, the Veteran was noted to be in receipt of Social 
Security disability benefits and to be on Medicare Part A and 
B.  VA has an obligation to obtain copies of all Social 
Security decisions and the records underlying those 
decisions.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  These 
records have not been associated with the claims folder.

Service treatment records reveal that in December 1972 the 
Veteran was found to have para-cervical stiffness and pain on 
motion.  A diagnosis of right paracervical muscle spasm was 
rendered.  On his February 1991 service separation report of 
medical history, the Veteran checked the yes box when asked 
if he had or had ever had recurrent back pain.  A history of 
painful right shoulder of unknown etiology was reported in 
the "notes" section of the report.  

The Veteran has indicated that he has had neck pain since 
service.  He has also indicated that the shoulder pain of 
unknown etiology reported on the February 1991 report of 
medical history originated from his neck area and is evidence 
of neck problems in service.  

The Veteran has indicated that he reported having a lump in 
his testicles at the time of his separation of service.  He 
has further stated that the current lump in his testicles 
began in service and has continued from that time.

The Veteran has been noted to have recurrent deep vein 
thrombosis of the left lower extremity throughout the course 
of the appeal.  His statements can be read as saying symptoms 
have been present since service.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  The Veteran has not been afforded a VA examination with 
regard to any of these issues throughout the course of the 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain copies of all 
decisions pertinent to the Veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning that 
claim.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any deep vein thrombosis of the left 
lower extremity.  All indicated tests and 
studies should be performed.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination and review should be 
noted on the report.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any left 
lower extremity deep vein thrombosis is 
related to the Veteran's period of 
service.  A rationale should be provided 
for the opinion.

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current cervical spine disability.  
All indicated test and studies should be 
performed.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum 
to the report.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
neck/cervical spine disorder is related 
to the Veteran's period of service.  A 
rationale should be provided for the 
opinion.

4.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current lump of the testicles.  All 
indicated test and studies should be 
performed.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum 
to the report.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any lump in 
the testicles is related to the Veteran's 
period of service.  If so, is it at least 
as likely as not that any current stomach 
pain is related to the lump in the 
testicles?  A rationale should be 
provided for the opinion.

5.  If any claim on appeal is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

